Citation Nr: 1520503	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as schizoid personality disorder and dysthymic disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran here claimed service connection for a personality disorder, the record includes various psychiatric diagnoses and he also claimed service connection for PTSD in December 2012.  Therefore, the Board has broadened the psychiatric service connection claim on appeal pursuant Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected on the title page of this decision.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  February 2001, February 2006, and January 2007 rating decisions denied service connection for psychiatric disorders.  The Veteran did not appeal those decisions and no relevant evidence was received within one year of the decisions; the decisions are final. 

2.  The evidence submitted since the January 2007 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  That claim was initially denied in a February 2001 rating decision because the RO found that the Veteran was diagnosed with a personality disorder, which is a constitutional or developmental abnormality not subject to service connection.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

In March 2005, the Veteran attempted to reopen his previously denied psychiatric claim by filing a claim for service connection for a mental disorder.  In a February 2006 rating decision, the RO reopened the psychiatric claim and continued the denial on the merits.  The Veteran did not appeal or submit relevant evidence within a year of the date on which notice of the decision.  Then, based on receipt of additional statements in December 2005 and July 2006 requesting service connection for specific disorders to include dysthymic mood disorder and dysthymia, the RO issued another rating decision in January 2007 denying on the merits service connection for the claimed psychiatric disorders, finding no evidence of nexus.  The Veteran did not appeal or submit relevant evidence within a year of the date on which notice of the decision was issued.   Accordingly, that decision is final.  Id. 

Since that time, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran has submitted a private February 2011 opinion from a psychologist that the Veteran has psychiatric disorders, diagnosed as obsessive compulsive disorder and dysthymic disorder with chronic depression, that are related to service.  When presumed credible, the new evidence establishes a current disability and a nexus between the psychiatric disorder and service; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the psychiatric service connection claim, the Board finds that remand is necessary for further development prior to adjudication of the claim on the merits.

Service treatment records show that, as early as September 1971, the Veteran was requesting mental health treatment and, in October 1971, was noted to have mild anxiety.  Thereafter he received assessments or diagnoses of acute and chronic anxiety in a passive aggressive personality (June 1972), a schizoid personality (December 1972), anxiety (April 1973), and schizoid personality, severe, with strong paranoid features and obsessive-compulsive defense mechanisms (September 1974).  On his December 1974 separation examination, the Veteran also reported depression and nerve problems.  Post service treatment records also include an October 1999 VA treatment note showing diagnoses of obsessive compulsive disorder, schizoid personality disorder, paranoid personality disorder, and alcohol abuse, and February and October 2005 VA treatment notes showing diagnoses of dysthymic disorder, alcohol abuse, personality disorder NOS, and personality disorder NOS with schizotypal, borderline, and paranoid features. 

Given the foregoing evidence of psychiatric symptoms in service, as well as the current evidence in VA treatment records of psychiatric problems, including dysthymic disorder, the Board finds that the Veteran should be afforded a VA examination with opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Although the Veteran was afforded a VA examination in October 2012, that examiner did not address the diagnosis of record of dysthymic disorder.  

On remand, relevant ongoing treatment relevant mental health records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any psychiatric disorder both prior to and since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

Additionally, obtain relevant ongoing VA treatment records dating prior to October 1999, from October 1999 to February 2005, and since June 2014.

2.  After the above development is completed, schedule the Veteran for a VA mental health examination to determine any relationship between any currently-diagnosed psychiatric disorder and service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail, to include any psychological testing.  

Following review of the claims file and examination of the Veteran, the examiner should diagnose all psychiatric disorders present.

For any psychiatric disorder diagnosed, is it at least as likely as not (a degree of probability of 50 percent or higher) that it arose in service or was otherwise related to active service?  Please note that for purposes of this opinion, the examiner MUST assume that any psychiatric disorder DID NOT exist prior to service.  This is because a psychiatric disorder was not clinically noted upon the Veteran's entry into service.

The rationale for any opinion expressed should be set forth. 

3.  After the above and any other necessary development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


